Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, line 2, it appears “the base body a rear wheel” should be “the base body comprises a rear wheel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the side element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the side element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rendered indefinite by the limitation “abuts on the inner face of the former” since it is unclear what structure is encompassed by the term “the former”. For examination purposes, Examiner interprets the limitation as “abuts on the inner face of the cover element”. Clarification is required.
Claim 17 recites the limitation "the rear wheel abutment element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is further rendered indefinite by the phrase “possibly” in line 3 since it is unclear if the intermediate elements are being encompassed by the limitation. For examination purposes, Examiner treats the element following “possibly” as optional. Examiner suggests deleting “possibly” from the claim if the intermediate elements are attempting to be positively recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter (US 4,469,224).
Regarding claim 1, Ritter discloses a bicycle transport packaging (See Figs. 1-8), in particular capable of shipping bicycles having an electric drive, comprising a cubically shaped base body (at C) which is closed on four sides arranged all around by four side walls (12/22, 16, 18 and 20) and comprises a cover opening (opening closed by flaps at 18t in Fig. 6) and a bottom opening (opening closed by flaps at 18b in Fig. 6), respectively, on two opposite sides, and a separate cover element (formed by flaps 12t/16t/18t/20t/22t) closing the cover opening and a separate bottom element (formed by flaps 12b/16b/18b/20b/22b) closing the bottom opening, wherein the area of the cover opening a reinforcing element (at 30 in Fig. 6) is provided in area of the cover opening.
Regarding claim 2, Ritter discloses the reinforcing element extends over the overall width of the cover opening.
Regarding claim 3, Ritter discloses the reinforcing element abuts on opposite inner faces of the side elements (12/22 and 22) of the base body.
Regarding claim 4, Ritter discloses the reinforcing element abuts on all inner faces of the side elements (12/22 and 22).
Regarding claim 5, Ritter discloses the reinforcing element has an essentially cubical cross-section.
Regarding claim 6, Ritter discloses on a lower side the reinforcement element comprises a receiving element (at T1) capable of contacting a portion of the rear wheel.
Regarding claim 7, Ritter discloses when the cover element is closed, an upper side of the reinforcing element abuts on the inner face of the cover element (See Fig. 6).
Regarding claim 8, Ritter discloses the reinforcing element comprises recesses (opening at opposing sides) capable of receiving accessories and/or accessories containers.
Regarding claim 9, Ritter discloses the cover element and the bottom element comprise at least two mutually opposite edge elements (perimeter edges) which at least partly overlap inner surfaces of the two mutually opposite side elements of the base body, and the edge elements are respectively connected to an associated side element via at least one releasable fixing element (18g2).
Regarding claim 10, Ritter discloses the cover element or the bottom element each comprise four edge elements (perimeter edges) forming an all-around edge.
Regarding claim 11, Ritter discloses the inside the base body comprises a rear wheel holding element (at 32) or a fork holding element (at 34) are arranged.
Regarding claim 12, Ritter discloses the rear wheel holding element and the fork holding element are separate elements.
Regarding claim 13, Ritter discloses the rear wheel holding element comprises a recess (opening within 32) capable of receiving the rear wheel mounted to a bicycle frame.
Regarding claim 14, Ritter discloses the fork holding element has such a width that it is capable of being arranged between dropout ends of a bicycle fork (depending on the size/shape of the fork).
Regarding claim 15, Ritter discloses the fork holding element comprises at least one through-going opening (opening within 34) capable of receiving a quick-release axle (depending on the size/shape of the axle).
Regarding claim 17, Ritter discloses the rear wheel holding element (at 32 in Fig. 6), the rear wheel abutment element (inclined portion to the left of 32 in Fig. 6) and the fork holding element together have a length corresponding to an internal dimension (e.g. the width) of the bicycle transport packaging.
Regarding claim 18, Ritter discloses a front wheel is capable of being arranged laterally next to the bicycle frame in the base body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 4,469,224) as applied to claim 14 above, in view of Yamamoto et al. (US 6,199,700). As described above, Ritter discloses the claimed invention except for the fork holding element comprising several layers of cardboard. However, Yamamoto teaches it is well known in the art for a packaging structure (See Figs. 19-20) to be formed from multiple layers of cardboard for the purpose of ensuring higher strength (column 14, lines 58-64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fork holding element of Ritter to be formed from multiple layers of cardboard as taught by Yamamoto in order to have sufficient strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735